DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an RCE and Reply on 23 February 2022 that:
Amended independent claims 1, 9, and 10 as well as cancelled claims 11-12 thereby overcoming the previous 112(b) rejections of claims 1-5 and 9-14;
Amended independent claims 1, 9, and 10 to distinguish over the previous prior art rejections but which has, instead, broadened these claims particularly as to the acquired information now representing either acceleration or speed; thereby inviting 
a 35 USC 102 rejection applying the same primary reference (Denso) as previously applied under 35 USC 103, and
additional prior art rejections applying newly discovered art; 
Added new claims 15-16 which are now rejected under 35 USC 112(a), 112(b), and 103.
Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive.
Applicant has admitted that Denso discloses “a driver is highly-likely to drive the vehicle while looking forward in sight since the vehicle is running in a straight-forward direction” (pg. 6, emphasis added).  A vehicle running in a straight forward direction is a 
It is noted with great interest that Applicant has not rebutted the evidence cited for claim 3 recitation of determining that the moving body is moving forward according to the acquired information representing speed of the moving body above a threshold.  It is rather curious to add the substance of claim 3 to the independent claims yet not address this evidence from Denso (see Final Office Action, page 12).
In further detail and in regards allegedly distinguishing limitations, Denso most certainly discloses determining forward movement of the moving body based on the acquired information representing speed or acceleration of the moving body above a threshold value which is determined according to a probability of the driver visually recognizing a straight-ahead direction {see page 6, Fig. 8 in which capturing of the driver’s face is triggered when the vehicle 10 is travelling based on the speed detected by the vehicle speed sensor which includes determining forward movement based on acquired speed information above a threshold, wherein the threshold includes zero mph.  In other words, when vehicle is travelling (speed above threshold of zero mph) and the steering wheel is only being turned to a small, sufficient degree the driver is more likely to be looking forward so that a clear full, front image may be captured at that time.  See Fig. 8, step S600-602 and page 6 which including determining if the vehicle speed is non-zero (started travelling, S608)}

As to the threshold value “which is determined according to a probability of the driver visually recognizing a straight-ahead direction”, the specification fails to provide adequate written description under 112(a) and this language is indefinite under 112(b).  In other words, this claim language has been rejected using prior art as best as can be understood from this inadequately disclosed and indefinitely claimed feature.
Applicant’s arguments with respect to claim(s) 5, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claims 1, 9, and 10 have been amended to recite: 
“determine forward movement of the moving body based on the acquired information representing speed or acceleration of the moving body above a threshold value which is determined according to a probability of the driver visually recognizing a straight-ahead direction”
Applicant has identified paragraphs [0015] and [0021] as allegedly supporting this amendment.  But neither these sections nor the remainder of the instant specification provide adequate written description support for determining a (speed or acceleration) threshold value according to a probability of the driver visually recognizing a straight-ahead direction.  Instead, the instant specification provides a broad-brush description of determining image timing when speed or acceleration is above an unspecified threshold value.  
No guidance or details on this threshold is provided by the instant specification, there are no examples of any particular speed or acceleration threshold and no technique for determining this threshold is disclosed.  Instead, the specification merely states that when the speed or acceleration is higher than an (unspecified) value, “a 
Furthermore, “high” speed is a very subjective term dependent upon a host of variables including vehicle type (e.g. a backhoe vs a sports car), road condition (rocky terrain vs smooth asphalt), and driver (timid driver with poor vision vs racing champion Max Verstappen).  
In addition, new claims 15 and 16 recite “wherein the moving body is configured of a vehicle equipped with an accelerator such that forward movement thereof is determined when the accelerator is depressed hard to increase the speed or acceleration of the vehicle.”  The specification offers no guidance on what is meant by “depressed hard”.  No corresponding acceleration values are provided for the threshold and accelerator pedal pressure has not been defined or discussed with any particularity.  Like “high” speed, depressing the accelerator pedal “hard” is a very subjective term dependent upon a host of variables including accelerator pedal type (e.g. drive-by-wire or mechanical pedal); age and condition of the accelerator pedal linkage; and driver (98lb strength-challenged individual vs heavy-weight body builder).

Claims 4, 5, 13, and 14 are rejected because of their dependence upon claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 9, 10, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 10 have been amended to recite: 
“determine forward movement of the moving body based on the acquired information representing speed or acceleration of the moving body above a threshold value which is determined according to a probability of the driver visually recognizing a straight-ahead direction”.  
The phrase in bold is idiomatic, unclear and indefinite.  
The term “depressed hard” in claims 15 and 16 is a relative term which renders the claim indefinite. The term “depressed hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one See also the related 112(a) rejection above.
Claims 4, 5, 13, and 14 are rejected because of their dependence upon claims 1 and 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Denso {Japanese Patent No. 6052062 which was cited by Applicant with a translated abstract and cross-referenced in their specification.  Due to the high degree of relevance, a full English machine translation of Denso was previously supplied with the First Office Action and the cross references herein are with respect to  by reference}.
Claim 1
	In regards to claim 1, Denso discloses an image processing device configured to determine an imaging timing to capture an image of a driver who drives a moving body {see cites below}, comprising:
a memory configured to store instructions: and a processor {see control unit 111 which includes a memory and processor in order to execute the automated person search system 1 based on digital image data acquired from in-vehicle camera 100 capturing an image of the driver’s face} configured to execute the instructions to:
acquire information relating to movement of a moving body driven by a driver
{see pages 2-3, 5 including acquiring steering angle and detecting/acquiring speed using a vehicle speed sensor 120};
determine forward movement of the moving body based on the acquired information representing speed or acceleration of the moving body above a threshold value which is determined according to a probability of the driver visually recognizing a straight-ahead direction;
 {see page 6, Fig. 8 in which capturing of the driver’s face is triggered when the vehicle 10 is travelling based on the speed detected by the vehicle speed sensor which includes determining forward movement based on acquired speed information above a threshold, wherein the threshold includes zero mph.  In other words, when vehicle is travelling (speed above threshold of zero mph) and the steering wheel is only being turned to a small, sufficient degree the driver is more likely to be looking forward so that 
Alternatively, in regard to the speed threshold, see also the legal speed limit (threshold) discussed by Denso in relation to Modification 2 on page 5 which captures a driver face image when the vehicle speed exceeds the legal speed (e.g. “high” speed corresponding to the instant disclosure and well within the BRI).
In regards to “a threshold value which is determined according to a probability of the driver visually recognizing a straight-ahead direction” see the 112(a) and 112(b) rejections above.  Note also that Denso’s purpose is to “capturing a clear face image from the front of the driver with a high probability” (page 6).  As such, the speed threshold employed by Denso to trigger image capture has a high probability of the “driver visually recognizing a straight-ahead direction”.}
determine the imaging timing to capture the image of the driver upon determining the forward movement of the moving body
 {see above cites and step S604 which is a request signal for requesting a face image from the in-vehicle camera 100 to capture the driver’s (front) facial image when it is inferred/determined that the diver is looking forward and the vehicle is moving forward (speed above threshold).}.
In sum, Denso clearly determines imaging timing to capture an image of a driver who drives a moving body based on when the moving body is moving forward in which the moving forward determination is based on various vehicle dynamics including (small) steering angle and/or (non-zero speed or “high” speed above the speed limit) vehicle speed. 
Claim 4
	In regards to claim 4, Denso discloses wherein the processor is configured to determine the forward movement of the moving body according to the acquired information representing a steering angle of the moving body within a predetermined range about a straight-ahead direction {see page 2 in which the steering angle of the steering wheel is used to infer (determine) that the driver is facing forward in order to more reliably capture the driver’s (front) face.  In other words, when the steering wheel is only being turned to a small, sufficient degree (within a predetermined range) the driver is more likely to be looking forward so that a clear full, front image may be captured at that time.  See also Fig. 8, step S600-602 and page 6. See also step S604 which is a request signal for requesting a face image from the in-vehicle camera 100 to capture the driver’s (front) facial image when it is inferred/determined that the diver is looking forward and the vehicle is moving forward.
Claims 9 and 10
The rejection of device claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 9 and computer readable medium claim 10 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing program limitations of claim 10 see Fig. 2, processor 202, data storage 204 and column 1, lines 44-62 and column 4, lines 5-21.
Claims 13 and 14
	In regards to claims 13 and 14, Denso discloses wherein the image of the driver represents a facial-frontal image of the driver {Denso’s purpose is to “capturing a clear .

Claims 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Denso and Hampiholi (EP 2 915 707 B1, wherein a marked-up copy of this reference is being supplied and all mark-ups are hereby incorporated by reference).
Claim 15 and 16
Although Denso clearly determines imaging timing to capture an image of a driver who drives a moving body based on when the moving body is moving forward in which the moving forward determination is based on various vehicle dynamics including (small) steering angle and/or (non-zero) vehicle speed, Denso is not relied upon to teach forward movement thereof is determined when the accelerator is depressed hard to increase the speed or acceleration of the vehicle as recited in claims 15 and 16.
Hampiholi is a highly relevant and analogous reference from the same field of drive recorders capturing facial images of drivers for driver identification via facial recognition.  See abstract and technical field [0001].  Hampoli has many parallels to the instant invention and Denso including memory and processor (on-board computing unit (OBU) 14, Fig. 2, [0036]), acquiring information relating to the moving body including acceleration, gear shift, and position/route as per [0006] and Table 1; vehicle speed [0028] and Table 1}; and camera(s) 102 capturing facial images of the driver as per Fig. 1  and [0021]-[0223]. 
Hampiholi also teaches determining forward movement of the moving body based on the acquired information representing speed or acceleration of the moving 
Hampiholi also teaches wherein the moving body is configured of a vehicle equipped with an accelerator such that the forward movement thereof is determined when the accelerator is depressed hard to increase the speed or acceleration of the vehicle {see citations and explanations above}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Denso which already clearly determines imaging timing to capture an image of a driver who drives a moving body based on when the moving body is moving forward in which the moving forward determination is based on various vehicle dynamics including (small) steering angle and/or (non-zero speed or “high” speed above the speed limit) vehicle speed, such that forward movement thereof is determined when the accelerator is depressed hard to increase the speed or acceleration of the vehicle as taught by Hampiholo because doing so expands the 
Claim 5
In regards to claim 5, Denso is not relied upon to disclose but Hampiholi teaches wherein the processor is configured to determine that the moving body is moving forward according to the acquired information representing route information of a predetermined route for the moving body to reach a predetermined destination {see Table 1 including Deviating away from regular routes, Detection of border crossing, Detection of a card yard on the present route; and/or Vehicle is in a secure or protected area; See also [0024], [0027], [0034]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Denso which already clearly determines imaging timing to capture an image of a driver who drives a moving body based on when the moving body is moving forward in which the moving forward determination is based on various vehicle dynamics including (small) steering angle and/or (non-zero speed or “high” speed above the speed limit) vehicle speed, such that the processor is also configured to determine that the moving body is moving forward according to the acquired information representing route information of a predetermined route for the moving body .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For accelerator depression amount see Hirota (US 2012/0053798) including [0054]-[0056].	
Mizuta (US 2012/0245758 A1) also discloses the acceleration limitations of previous claim 2.  See [0008], [0049]-[0052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486